Citation Nr: 0015808	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-33 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1996 RO rating decision that increased the 
evaluation for bilateral pes planus from zero to 30 percent.


REMAND

On October 1, 1999, the RO notified the veteran that the 
Disabled American Veterans (DAV) had notified them that they 
were no longer representing the veteran because he had chosen 
an attorney to represent him, thereby effectively revoking 
the DAV's right to represent the veteran.  On October 5, 
1999, the veteran notified the RO that he wanted the DAV to 
represent him because he did not have current representation.  
On December 2, 1999, the RO requested the DAV to notify them 
if they wanted to continue representing the veteran.  On 
December 15, 1999, the DAV notified the RO that they were not 
representing the veteran and that they would not consider 
representing him at that time.  A review of the record does 
not show that a reply was sent to the veteran's request for 
representation in the October 5, 1999 letter.  Due process 
requires that the veteran be notified of his right to elect 
another representative and given the opportunity to do so.  
38 C.F.R. § 20.600 (1999).

In view of the above, the case is REMANDED to the RO for the 
following actions:

The RO should notify the veteran that he 
is currently unrepresented, but may be 
represented by any single representative 
of his choice.  He may choose any 
recognized service organization, other 
than the DAV who reports that they no 
longer wish to represent the veteran, at 
no expense or by an attorney at his 
expense, but an attorney may not charge a 
fee unless there has been a final Board 
decision made on the issue.  38 U.S.C.A. 
§ 5904(c)(1) (West Supp. 1999); 38 C.F.R. 
§ 20.609(c)(1) (1999).  He may also 
proceed without representation if he 
wishes.  If he chooses to be represented, 
he should be asked to complete a new VA 
Form 21-22, designating only one 
representative, and it should be 
associated with the claims folder.  He 
should be asked to notify the RO of his 
desires concerning representation within 
30 days, or consideration of the case 
will proceed without representation.

The veteran should be given an opportunity to respond to the 
above request for clarification of his representation before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




